UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6635


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL RODNEY HOLMES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:05-cr-01253-MBS-1)


Submitted:   November 8, 2016             Decided:   November 18, 2016


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Rodney Holmes, Appellant Pro Se.     Susan Zalkin Hitt,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel    Rodney    Holmes    appeals    the   district    court’s    order

denying    his   motion    for   reconsideration       of   its   earlier    order

granting him a sentence reduction under 18 U.S.C. § 3582(c)(2)

(2012).     In the prior order, the district court reduced his

sentence to the bottom of his amended Guidelines range.                     In his

motion for reconsideration, Holmes sought a further reduction.                  We

have     reviewed    the    record     and     find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Holmes, No. 1:05-cr-01253-MBS-1

(D.S.C. Apr. 21, 2016; Nov. 24, 2015).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        2